Title: John Barnes to Thomas Jefferson, 26 March 1817
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town Coa
26 March 1817.
          
          I take the liberty of inclosing—the Messenger of this Town, 24th as it contains,—two—interesting—Prothetic letters, of the late President Adams in 1756.—to the late Judge Cushing (—then Brother school master,)—will, I am sure please you—his friend Dalton was I presume—a Branch—if not the very man—the good & worthy—but unfortunate T: Dalton late of the City of washington whose former Residence in abt 1786. was I think—at Boston or Salem—Mr Dalton had a seat in the Senate of Congress at New York before the present Constitution—was formed—at which time I was personaly known to him—
          
            most respectfully & very sincerely—Your Obedt servant.
            John Barnes,
          
        